Title: To George Washington from Beverley Randolph, 30 September 1793
From: Randolph, Beverley
To: Washington, George


            
              Dear Sir
              Chatham [Va.] Sepr 30. 1793.
            
            When I had the Pleasure to see you at Mount Vernon, you express’d a wish to be
              furnishd, with the Information received, by the Commissrs for treating with the
              western Indians, from Capt. Wellbank; I therefore inclose you an Extract from my
              private Journal, which I believe contains the whole of the communication of any
              Importance made by that gentleman.
            Supposing that the present occlusion of the Public offices in consequence of the
              dreadful malady which afflicts Philadelphia, would probably prevent your receiving a
              copy of the Commiss⟨rs⟩ Report. I have also extracted for your Perusal the substance
              of what pass’d between the Indians & the Commissrs from the 29th of July to the
              16th of August. together with a full copy of the message received
              on that Day and the Commissrs Reply thereto. with
              Sentiments of real Respect I am Dr Sir Yr most obdt Servt
            
               Beverley Randolph
            
          